CaSe: 3219-Cr-OOO79-WHR DOC #Z l Filed: 04/16/19 Page: l Of 4 PAGE|D #Z l

AO 91 (Rev` ll/l i) Crimina] Comp|aint

UNITED STATES DISTRICT CoU§T

for the hill F..`t

Southern District oi` Ohio

 

 

 

United States of America )
v. )
Erick Danie| PEREZ-Barron § Case NO‘ §§ § ` §§ l
\ lt £¢.f;.t ’ l
)
)
)
Defendanf(s}
CRIMINAL COMPLAINT
l1 the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April ?5, 2019 in the county of lVlOr`thOm€l’y in the
Southern District of Ohio , the defendant(s) violated:
Coa'e Section O_;j’ense Descri'ptic')n
21 U.S.C. §§ 841{3)(1) and (b)(l) possession With intent to distribute a mixture or substance containing a
(C) detectable amount of cocaine

This criminal complaint is based on these facts:

See Attached Aff`:davit of Tirnothy Wa|lace

Ef Continued on the attached sheet.

______-____._
: § Complainc.rn!’$ signing

v n Tiniot}iy~l{lfailace SA of HS|
" ' Frzgq/ec}‘we arra'tt`!fe

 

Sworn to before me and signed in my presence

Dafe: 04/16/2019

 

 

` . 7 sz’gell§"}.@narw c

City and S;ate; Dayton, Ohio ' l\mcriae| Newmam/ US Magistrate Judge

' _ _`__;P#'inred name mm’.'r`tle

bd

CaSe: 3219-Cr-OOO79-WHR DOC #Z l Filed: 04/16/19 Page: 2 Of 4 PAGE|D #Z 2

ATTACHMENT "A"
AFFIDAVIT

I, Timothy J. Wallace, a Special Agent for United States lmmigration and Customs

Ent`orcement (lCE), Homeland Security lnvestigations (HSI), am hereinafter referred to

as Aftiant. As such, Aftiant sets forth the following in support of an arrest warrant for

Erick Daniel PEREZ-Barron

l am an employee ofHomeland Security lnvestigations assigned to the Cincinnati

Resident Ot`tice. l have been a Special Agent with HSI since July 2009. l attended and

graduated from the basic agent training course in Brunswick, Georgia and have received

extensive training in the investigation of narcotics trafficking and financial crimes from

Homeland Security lnvestigations, as well as ongoing in-service training

Since February 2018, Aftiant has been assigned to the HSl Border Enforcement Security

Task Force (BEST) in Dayton, Ohio.

As a Special Agent for HSI, Affiant is charged with the duty of enforcing among other

Tit.les, the Controlled Substance Act, Title 21, United States Code` together with other

assigned duties as imposed by Federal law.

By virtue ot`Aftiant's employment with HSI, l perform and have performed various tasks

which include, but are not limited to:

a) Conducting surveillance for the primary purpose ot`observing the activities and
movements of drug trat`iickers;

b) Functioning as a case agent which entails the supervision of specific aspects ot` drug
investigations; and,

c) The tracing and tracking of monies and assets gained by drug traffickers from the
illegal sale ofdrugs.

This Ai`tidavit is submitted in support oi`a criminal complaint, and seeks the issuance of

arrest warrant for Ericl< Daniel PEREZ-Barron, for a violation ot`ZI U.S.C. §§ 84l(a)(l)

and (b)(l)(C) (possession with intent to distribute a mixture or substance containing a

detectable amount of cocaine).

CaSe: 3219-Cr-OOO79-WHR DOC #Z l Filed: 04/16/19 Page: 3 Of 4 PAGE|D #Z 3

U:

The information contained in this Affidavit is based upon an investigation conducted by
your Affiant and other law enforcement officers All of the details of the investigation
are not included in this Affidavit, rather only information necessary to establish probable

cause of the aforementioned violations

FACTS

 

FACTS SU_PPORTING PROBABLE CAUSE

Unless otherwise noted, when l assert that a statement was made, l received the
information from a law enforcement officer who provided the information to me,_ either
verbally or in a written report. The officer providing me with the information may have
received the information by way of personal knowledge or from another source

On or about April 15, 2019, members of the l\/liami Valley Bulk Smuggling Task Force
(MVBSTF) were at the Greyhound Bus Station located in Trotwood, Ohio conducting
routine checks of inbound and outbound Greyhound buses.

Task Force Officer (TFO) Raymond Swallen observed a Greyhound Bus pull up to the
tenninal. The bus was traveling from New York to Chicago, IL. TF 0 Swallen asked the
driver of the bus for permission to board and was granted such.

TF 0 Swallen immediately walked to the rear ofthe bus and began to ask passengers for
permission to view their bus tickets

TFO Swallen encountered Erick Daniel PEREZ-Barron at the rear of the bus and asked to
see his bus ticket PEREZ provided his Greyhound bus ticket and a United States Border
Crossing Card bearing the name Erick Daniel PEREZ Barron.

TFO Swallen asked PEREZ if he had any bags with him on the bus. PEREZ retrieved a
bag from the overhead compartment TFO Swallen asked PEREZ ifhe was carrying any
drugs, guns or large amounts of United States Currency. PEREZ stated that he was not
and opened his bag so that TFO Swallen was able to view the contents

TFO Swa_llen observed a vacuumed sealed bag containing a white substance inside of
PEREZ’ bag. Based on his training and experience, TF 0 Swallen believed the package

contained a controlled substance

CaSe: 3219-Cr-OOO79-WHR DOC #Z l Filed: O4/16/19 Page: 4 Of 4 PAGE|D #Z 4

8. TFO Swallen escorted PEREZ from the bus to a breakroom in the rear of the bus terminal
for further questioning

9. PEREZ was advised of his constitutional rights per l\/liranda in the Spanish language
PEREZ stated that he understood his rights and was willing to speak with agents

lO. PEREZ stated that he received the cocaine in El Paso, TX and transported it up to Bronx,
New York. PEREZ claimed that he did not know how much he was going to get paid to
transport the cocaine but assumed he would be paid approximately $] 000. PEREZ stated
that when he arrived in New York, the intended recipient did not like the quality of` the
cocaine and did not take receipt of it. PEREZ told agents that he was bringing the
cocaine back to El Paso but was going to stop in Chicago first to get some money from a
relative

ll. A field test of the substance returned a positive result for the properties and
characteristics of cocaine. The package was found to weigh approximately 411 grams

12. Based on the facts set forth in the Affidavit_. Affiant believes that there is probable cause
to issue a criminal complaint and arrest warrant against Erick Daniel PEREZ-Barron for a
violation of 21 U.S.C. §§ 841(a)(l) and (b)(l)(C) (possession with intent to distribute a

mixture or substance containing a detectable amount of cocaine).

Timothy J Wallace, p `_`

Homeland Security lnvestigations

  
 
 
  

Subscl.ibed alid}§“@ {b`§§`pr§_me on April 16, 2019

":'~ .
"~_ . `.

Honorable Michael J. Newrnan<_" il

United States Magistrate Judg_‘i,:l-

_ \

